SCHEDULE A OPERATING EXPENSE LIMITS Fund Name and Class of Shares Maximum Operating Expense Limit* Brown Advisory Growth Equity Fund Advisor Shares 1.35% Investor Shares 1.15% Institutional Shares 1.00% Brown Advisory Value Equity Fund Advisor Shares 1.35% Investor Shares 1.15% Institutional Shares 1.00% Brown Advisory Flexible Equity Fund Advisor Shares 1.35% Investor Shares 1.15% Institutional Shares 1.00% Brown Advisory Small-Cap Growth Fund Advisor Shares 1.60% Investor Shares 1.40% Institutional Shares 1.25% Brown Advisory Small-Cap Fundamental Value Fund Advisor Shares 1.60% Investor Shares 1.40% Institutional Shares 1.25% Brown Advisory Opportunity Fund Advisor Shares 1.70% Investor Shares 1.50% Institutional Shares 1.35% Brown Advisory Maryland Bond Fund Advisor Shares 0.80% Investor Shares 0.60% Institutional Shares 0.55% Brown Advisory Intermediate Income Fund Advisor Shares 0.80% Investor Shares 0.60% Institutional Shares 0.55% Brown Advisory Tactical Bond Fund Advisor Shares 1.75% Investor Shares 1.55% Institutional Shares 1.40% Brown Advisory Equity Income Fund Advisor Shares 1.35% Investor Shares 1.15% Institutional Shares 1.00% Brown Advisory Sustainable Growth Fund Advisor Shares 1.35% Investor Shares 1.15% Institutional Shares 1.00% Brown Advisory Tax Exempt Bond Fund Advisor Shares 0.80% Investor Shares 0.60% Institutional Shares 0.55% Brown Advisory Emerging Markets Fund Advisor Shares 2.00% Investor Shares 1.75% Institutional Shares 1.60% Brown Advisory Strategic European Equity Fund Advisor Shares 2.00% Investor Shares 1.75% Institutional Shares 1.60% Brown Advisory Mortgage Securities Fund Advisor Shares 0.80% Investor Shares 0.60% Institutional Shares 0.55% Brown Advisory - WMCJapan Alpha Opportunities Fund Advisor Shares 2.10% Investor Shares 1.85% Institutional Shares 1.70% * Expressed as a percentage of a Fund’s average daily net assets. As approved by the Board of Trustees:February 13, 2014.
